Opinion issued July 31, 2014




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                               NO. 01-14-00449-CR
                            ———————————
                       IN RE MANUEL NAVA, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       On July 23, 2014, relator Manuel Nava filed a motion requesting dismissal

of his petition for writ of mandamus in this original proceeding.1 No prior opinion

has been issued on relators’ petition for writ of mandamus. We grant the motion

and dismiss the petition for writ of mandamus. We lift the stay of proceedings.



1
      The underlying case is State of Texas v. Manuel Nava, cause number 1919049,
      pending in the County Criminal Court at Law No. 14 of Harris County, Texas, the
      Honorable Mike Fields presiding.
                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2